Citation Nr: 0332151	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for carpal 
tunnel syndrome of the right upper extremity, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for carpal 
tunnel syndrome of the left upper extremity, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
epicondylitis and tendinitis of the right elbow, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
epicondylitis and tendinitis of the left elbow, currently 
rated as noncompensably disabling.

5.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The case was certified to the Board 
from the Nashville, Tennessee, RO.


REMAND

The veteran's upper extremities were last examined by VA in 
October 1999.  The service connected epicondylitis and 
tendinitis of the elbows is rated under criteria that 
consider the range of motion of the elbow joint.  The October 
1999 VA examination report, however, does not provide the 
specific ranges of motion of the elbows.  Such information is 
necessary for assessing the veteran's disability.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran's upper extremities.

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and redefines the scope of assistance that VA 
will provide to a claimant.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was provided 
the VCAA statute in the July 2002 supplemental statement of 
the case.  The veteran has never been specifically informed 
of the evidence VA is responsible for obtaining or what 
evidence the veteran is responsible for providing to 
substantiate the claims.  Such notification is now a 
prerequisite for the adjudication of a claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, this case 
must be returned to the RO to comply with the notification 
requirements of the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should request that the 
veteran be scheduled for a VA examination 
of the upper extremities to assess the 
carpal tunnel syndrome of the wrists and 
epicondylitis and tendinitis of the 
elbows.  All appropriate tests and 
studies should be conducted.  The 
examination report should include 
assessment of the musculoskeletal and 
neurologic impairment in both of the 
veteran's upper extremities, including 
ranges of motion of the affected joints 
and an assessment of impairment due to 
pain on motion.  The claims file should 
be made available to the examiner for 
review.  

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess the nature and extent of his 
bilateral hearing loss disability.  All 
appropriate tests and studies should be 
conducted.  The claims file should be 
made available to the examiner for 
review.  

4.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claims.  If a decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  


The case should then be returned to the Board for further 
consideration when appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action unless so informed.  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



